Name: Commission Regulation (EC) No 1597/94 of 30 June 1994 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 167/37 COMMISSION REGULATION (EC) No 1597/94 of 30 June 1994 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 17(4) thereof, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regu ­ lation (EC) No 776/94 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68, exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3 (1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Article 5(1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (*), as last amended by Regulation (EEC) No 2767/90 (*), the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products con ­ taining added sugar falling within CN codes 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; (') OJ No L 148, 28 . 6. 1968, p . 13 . 0 OJ No L 30, 3 . 2. 1994, p. 1 . 0 OJ No L 155, 3 . 7. 1968, p . 1 . (4) OJ No L 91 , 8 . 4. 1994, p. 6. 0 OJ No L 184, 29. 7. 1968, p . 10. (j OJ No L 267, 29. 9. 1990, p. 14. No L 167/38 Official Journal of the European Communities 1 . 7. 94 Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 990/93 ( ®) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EC) No 133/94 (2); Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (3), as amended by Regulation (EC) No 3528/93 (4), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (% as amended by Regulation (EC) No 547/94 i6); Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 1 50 per 1 00 kilograms ; Whereas Commission Regulation (EEC) No 896/84 Q, as last amended by Regulation (EEC) No 222/88 (8), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 1 7 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. . 2. There shall be no refunds for exports to Zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all. Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p. 7. O OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 108, 1 . 5. 1993, p. 106. O OJ No L 69, 12. 3 . 1994, p. 1 . O OJ No L 91 , 1 . 4. 1984, p. 71 . (8) OJ No L 28 , 1 . 2. 1988, p. 1 . O OJ No L 102, 28 . 4. 1993, p. 14. 1 . 7. 94 Official Journal of the European Communities No L 167/39 ANNEX to the Commission Regulation of 30 June 1994 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0401 10 10 000 5,18 0401 10 90 000 5,18 0401 20 11 100 5,18 0401 20 11 500 8,00 0401 20 19 100 5,18 0401 20 19 500 8,00 0401 20 91 100 10,65 0401 20 91 500 12,41 0401 20 99 100 10,65 0401 20 99 500 12,41 0401 30 11 100 15,94 0401 30 1 1 400 24,58 0401 30 1 1 700 36,93 0401 30 19 100 15,94 0401 30 19 400 24,58 0401 30 19 700 36,93 0401 30 31 100 43,98 0401 30 31 400 68,67 0401 30 31 700 75,72 0401 30 39 100 43,98 0401 30 39 400 68,67 0401 30 39 700 75,72 0401 30 91 100 86,30 0401 30 91 400 126,85 0401 30 91 700 148,02 0401 30 99 100 8630 0401 30 99 400 126,85 0401 30 99 700 148,02 0402 10 11 000 60,00 0402 10 19 000 60,00 0402 10 91 000 0,6000 0402 10 99 000 0,6000 0402 21 1 1 200 60,00 0402 21 11 300 91,58 0402 21 1 1 500 96,82 0402 21 11 900 104,50 0402 21 17 000 60,00 0402 21 19 300 91,58 0402 21 19 500 96,82 0402 21 19 900 104,50 0402 21 91 100 105,31 0402 21 91 200 106,08 0402 21 91 300 107,46 0402 21 91 400 115,39 0402 21 91 500 118,10 0402 21 91 600 128,54 0402 21 91 700 134,75 0402 21 91 900 141,68 0402 21 99 100 105,31 0402 21 99 200 106,08 0402 21 99 300 107,46 0402 21 99 400 115,39 0402 21 99 500 118,10 0402 21 99 600 128,54 0402 21 99 700 134,75 0402 21 99 900 141,68 0402 29 15 200 0,6000 0402 29 15 300 0,9158 0402 29 15 500 0,9682 0402 29 15 900 1,0450 0402 29 19 200 0,6000 0402 29 19 300 0,9158 0402 29 19 500 0,9682 0402 29 19 900 1,0450 0402 29 91 100 1,0531 0402 29 91 500 1,1539 0402 29 99 100 1,0531 0402 29 99 500 1,1539 0402 91 11 110 5,18 0402 91 11 120 10,65 0402 91 11 310 18,15 0402 91 11 350 22,42 0402 91 11 370 27,47 0402 91 19 110 5,18 0402 91 19 120 10,65 0402 91 19 310 18,15 0402 91 19 350 22,42 0402 91 19 370 27,47 0402 91 31 100 21,05 0402 91 31 300 32,47 0402 91 39 100 21,05 0402 91 39 300 32,47 0402 91 51 000 24,58 0402 91 59 000 24,58 0402 91 91 000 86,30 0402 91 99 000 86,30 0402 99 11 110 0,0518 0402 99 11 130 0,1065 No L 167/40 Official Journal of the European Communities 1 . 7. 94 Product code Destination (') Amountof refund (") Product code Destination (*) Amountof refund ("*) 0402 9911 150 0,1769 0402 9911 310 20,94 0402 99 11 330 25,30 0402 99 11 350 33,90 0402 99 19 110 0,0518 0402 99 19 130 0,1065 0402 99 19 150 0,1769 0402 99 19 310 20,94 0402 99 19 330 25,30 0402 99 19 350 33,90 0402 99 31 110 0,2282 0402 99 31 150 35,31 0402 99 31 300 0,4398 0402 99 31 500 0,7572 0402 99 39 110 0,2282 0402 99 39 150 35,31 0402 99 39 300 0,4398 0402 99 39 500 0,7572 0402 99 91 000 0,8630 0402 99 99 000 0,8630 0403 10 22 100 5,18 0403 10 22 300 8,00 0403 10 24 000 10,65 0403 10 26 000 15,94 0403 10 32 100 0,0518 0403 10 32 300 0,0800 0403 10 34 000 0,1065 0403 10 36 000 0,1594 0403 90 11 000 60,00 0403 90 13 200 60,00 0403 90 13 300 91,58 0403 90 13 500 96,82 0403 90 13 900 104,50 0403 90 19 000 105,31 0403 90 31 000 0,6000 0403 90 33 200 0,6000 0403 90 33 300 0,9158 0403 90 33 500 0,9682 0403 90 33 900 1,0450 0403 90 39 000 1,0531 0403 90 51 100 5,18 0403 90 51 300 8,00 0403 90 53 000 10,65 0403 90 59 110 15,94 0403 90 59 140 24,58 0403 90 59 170 36,93 0403 90 59 310 43,98 0403 90 59 340 68,67 0403 90 59 370 75,72 0403 90 59 510 86,30 0403 90 59 540 126,85 0403 90 59 570 148,02 0403 90 61 100 0,0518 0403 90 61 300 0,0800 0403 90 63 000 0,1065 0403 90 69 000 0,1594 0404 90 11 100 60,00 0404 9011 910 5,18 0404 90 11 950 18,15 0404 90 13 120 60,00 0404 90 13 130 91,58 0404 90 13 140 96,82 0404 90 13 150 104,50 0404 90 13 911 5,18 0404 90 13 913 10,65 0404 90 13 915 15,94 0404 90 13 917 24,58 0404 90 13 919 36,93 0404 90 13 931 18,15 0404 90 13 933 22,42 0404 9013 935 27,47 0404 90 13 937 32,47 0404 90 13 939 33,95 0404 90 19 110 * 105,31 0404 90 19 115 106,08 0404 90 19 120 107,46 0404 90 19 130 115,39 0404 90 19 135 118,10 0404 90 19 150 128,54 0404 90 19 160 134,75 0404 90 19 180 141,68 0404 90 31 100 60,00 0404 90 31 910 5,18 0404 90 31 950 18,15 0404 90 33 120 60,00 0404 90 33 130 91,58 0404 90 33 140 96,82 0404 90 33 150 104,50 0404 90 33 911 5,18 0404 90 33 913 10,65 0404 90 33 915 15,94 0404 90 33 91 7 24,58 0404 90 33 919 36,93 0404 90 33 931 18,15 0404 90 33 933 22,42 0404 90 33 935 27,47 0404 90 33 937 32,47 0404 90 33 939 33,95 0404 90 39 110 105,31 0404 90 39 115 106,08 0404 90 39 120 107,46 0404 90 39 130 115,39 1 . 7. 94 Official Journal of the European Communities No L 167/41 Product code Destination (*) Amountof refund (**) Product code Destination (') Amountof refund (**) 040490 39 150 118,10 0404 90 51 100 0,6000 0404 90 51 910 0,0518 040490 51950 20,94 0404 90 53 110 0,6000 0404 90 53 130 0,9158 040490 53 150 0,9682 0404 90 53 170 1,0450 0404 90 53 911 0,0518 040490 53 913 0,1065 040490 53 915 0,1594 0404 90 53 917 0,2458 0404 90 53 919 0,3693 0404 90 53 931 20,94 0404 90 53 933 25,30 0404 90 53 935 33,90 0404 90 53 937 35,31 0404 90 59 130 1,0531 0404 90 59 150 1,1539 0404 90 59 930 0,5279 0404 90 59 950 0,7572 0404 90 59 990 0,8630 040490 91 100 0,6000 0404 90 91 910 0,0518 0404 90 91 950 20,94 0404 90 93 110 0,6000 0404 90 93 130 0,9158 040490 93 150 0,9682 0404 90 93 170 1,0450 0404 90 93 911 0,0518 0404 90 93 913 0,1065 0404 90 93 915 0,1594 0404 90 93 917 0,2458 0404 90 93 919 0,3693 0404 90 93 931 20,94 0404 90 93 933 25,30 0404 90 93 935 33,90 0404 90 93 937 35,31 0404 90 99 130 1,0531 0404 90 99 150 1,1539 0404 90 99 930 0,5279 0404 90 99 950 0,7572 0404 90 99 990 0,8630 0405 0011 200 120,98 0405 00 11 300 152,20 0405 00 11 500 156,10 0405 0011 700 160,00 0405 00 19 200 120,98 0405 0019 300 152,20 0405 00 19 500 156,10 0405 00 19 700 160,00 0405 00 90 100 160,00 0405 00 90 900 206,00 0406 10 20 100  0406 10 20 230 028  032  400 31,80 404  39,07 0406 10 20 290 028  032  400 31,80 404  39,07 040610 20 610 028 11,00 032 11,00 036  038  400 71,05 404  72,89 040610 20 620 028 16,29 032 16,29 036  038  400 78,34 404  79,92 0406 10 20 630 028 19,55 032 19,55 036  038  400 89,03 404  90,24 040610 20 640 028  032  036  038  400 105,89 404  105,89 0406 10 20 650 028 22,40 032 22,40 036  038  400 52^4 404  110,24 No L 167/42 Official Journal of the European Communities 1 . 7. 94 Product code Destination (*) Amountof refund (**) Product code Destination f) Amountof refund (") 0406 10 20 660  0406 10 20 810 028  032  036  038  400 17,16 404  17,16 0406 10 20 830 028  032  036  038  400 29,30 404  29,30 0406 10 20 850 028  032  036  038  400 35,53 404  35,53 0406 10 20 870  040610 20 900  0406 20 90 100  0406 20 90 913 028  032  400 69,19 404  69,19 0406 20 90 915 028  032  400 92,25 404  92,25 0406 20 90 917 028  032  400 98,00 404  98,00 0406 20 90 919 028  032  400 109,54 404  109,54 0406 20 90 990  0406 30 10 100  0406 30 10 150 028  032  036  038  400 16,32 404  18,60 0406 30 10 200 028  032  036  038  400 35,44 404  39,65 0406 30 10 250 028  032  036  038  400 35,44 404  39,65 0406 30 10 300 028  032  036  038  400 52,04 404  58,18 0406 30 10 350 028  032  036  038  400 35,44 404  39.65 0406 30 10 400 028  032  036  038  400 52,04 404  58,18 0406 30 10 450 028  032  036  038  400 75,77 404  84.66 0406 30 10 500  0406 30 10 550 028  032  036  038  400 35,44 404 16,29 39,65 0406 30 10 600 028  032  036  038  400 52,04 404 22,81 58,18 1 . 7. 94 Official Journal of the European Communities No L 167/43 Product code Destination (*) Amountof refund (") Product code Destination (*) Amountof refund (") 0406 3010 650 028  032  036  038  400 75,77 404  84,66 0406 30 10 700 028  032  036  038  400 75,77 404  84,66 0406 30 10 750 028  032  036  038  400 92,48 404  103,34 0406 30 10 800 028  032  036  038  400 92,48 404  103,34 0406 30 31 100  0406 30 31 300 028  032  036  038  400 16,32 404  18,60 0406 30 31 500 028  032  036  038  400 35,44 404  39,65 0406 30 31 710 028  032  036  038  400 35,44 404  39,65 0406 30 31 730 028  032  036  038  400 52,04 404  58,18 0406 30 31 910 028  032  036  038  400 35,44 404  39.65 0406 30 31 930 028  032  036  038  400 52,04 404  58,18 0406 30 31 950 028  032  036  038  400 75,77 404  84.66 0406 30 39 100  0406 30 39 300 028  032  036  038  400 35,44 404 16,29 39.65 0406 30 39 500 028  032  036  038  400 52,04 404 22,81 58,18 0406 30 39 700 028  032  036  038  400 75,77 404  84.66 0406 30 39 930 028  032  036  038  400 75,77 404  84,66 No L 167/44 Official Journal of . the European Communities 1 . 7 . 94 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0406 30 39 950 028  032  036  038  400 92,48 404  10334 0406 30 90 000 028  032  036  038  400 92,48 404  10334 0406 40 50 000 028  032  038  400 97,75 404  103,04 0406 40 90 000 028  032  038  400 97,75 404  103,04 0406 90 13 000 028  032  036  038  400 105,89 404  129,78 0406 90 15 100 028  032  036  038  400 105,89 404  129,78 0406 90 15 900  0406 90 17 100 028  032  036  038  400 105,89 404  129,78 0406 90 17 900  0406 90 21 900 028  032  036  038  400 105,89 404  123,56 0406 90 23 900 028  032  036  038  400 52,94 404  110,24 0406 90 25 900 028  032  036  038  400 52,94 404  110,24 0406 90 27 900 028  032  036  038  400 45,72 404  93,42 0406 90 31 119 028  032  036  038 12,22 400 50,89 404 13,03 73,27 0406 90 31 151 028  032  036  038  400 47,57 404 12,19 68,29 0406 90 31 159  0406 90 33 119 028  032  036  038 12,22 400 50,89 404 13,03 73,27 1 . 7. 94 Official Journal of the European Communities No L 167/45 Product code Destination (*) Amountof refund (**) Product code Destination (") Amountof refund (**) 040690 33 151 028  032  036  038  400 47,57 404 12,19 68,29 0406 90 33 919 028  032  036  038 12,22 400 50,89 404 13,03 73,27 0406 90 33 951 028  032  036  038  400 47,57 404 12,19 68,29 0406 90 35 190 028  032  036 34,75 400 129,13 404 73,31 129,13 0406 90 35 990 028  032  036  038  400 105,89 404  105,89 0406 90 61 000 028  032  036 73,31 400 150,68 404 114,03 150,68 0406 90 63 100 028  032  036 85,55 400 172,77 404 130,32 172,77 0406 90 63 900 028  032  036 57,02 400 122,18 404 65,16 134,39 0406 90 69 100  0406 90 69 910 028  032  036 57,02 400 122,18 404 65,16 134,39 0406 90 73 900 028  032  036 34,75 400 123,00 404 97,75 123,00 0406 90 75 900 028  032  036  400 52,94 404  102,60 0406 90 76 100 028 19,55 032 19,55 036  038  400 47,87 404  90,24 0406 90 76 300 028  032  036  038  400 52,94 404  110,24 0406 90 76 500 028  032  036  038  400 61,09 404  110,24 0406 90 78 100 028 19,55 032 19,55 036  038  400 47,87 404  90,24 0406 90 78 300 028  032  036  038  400 52,94 404  110,24 1 . 7. 94No L 167/46 Official Journal of the European Communities Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (") 0406 90 78 500 028  032  036  038  400 61,09 404  110,24 0406 90 79 900 028  032  036  038  400 45,72 404  93,42 0406 90 81 900 028  032  036  038  400 . 105,89 404  105,89 0406 90 85 910 028  032  036 34,75 400 129,13 404 73,31 129,13 0406 90 85 991 028  032  036  038  400 105,89 404  105,89 0406 90 85 995 028 22,40 032 22,40 036  038  400 52,94 404  110,24 0406 90 85 999  0406 90 86 100  0406 90 86 200 028 11,00 032 11,00 036  038  400 72,89 404  72,89 0406 90 86 300 028 16,29 032 16,29 036  038  400 78,34 404  79,92 0406 90 86 400 028 19,55 032 19,55 036  038  400 89,03 404  90,24 0406 90 86 900 028  032  036  038  400 105,89 404  105,89 0406 90 87 100  0406 90 87 200 028 11,00 032 11,00 036  038  400 72,89 404  72,89 0406 90 87 300 028 16,29 032 16,29 036  038  400 78,34 404  79,92 0406 90 87 400 028 19,55 032 19,55 036  038  400 89,03 404  90,24 0406 90 87 951 028  032  036 34,75 400 123,00 404 73,31 123,00 No L 167/471 . 7. 94 Official Journal of the European Communities Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (*") 0406 90 87 971 028 22,40 032 22,40 036  038  400 60,28 404  110,24 0406 90 87 972 028  032  400 31,80 404  39,07 0406 90 87 979 028 22,40 032 22,40 036  038  400 60,28 404  110,24 0406 90 88 100  0406 90 88 200 028 11,00 032 11,00 036  038  400 72,89 404  72,89 0406 90 88 300 028 16,29 032 16,29 036  038  400 78,34 404  79,92 2309 10 15 010  2309 10 15 100  2309 10 15 200 0,22 2309 10 15 300 0,29 2309 10 15 400 0,37 2309 10 15 500 0,45 2309 10 15 700 0,52 2309 10 19 010  2309 10 19 100  2309 10 19 200 0,22 2309 10 19 300 0,29 2309 10 19 400 0,37 2309 10 19 500 0,45 2309 10 19 600 0,52 2309 10 19 700 0,55 2309 10 19 800 0,59 2309 10 70 010  2309 10 70 100 17,10 2309 10 70 200 22,80 2309 10 70 300 28,50 2309 10 70 500 34,20 2309 10 70 600 39,90 2309 10 70 700 45,60 2309 10 70 800 50,16 2309 90 35 010  2309 90 35 100  2309 90 35 200 0,22 2309 90 35 300 0,29 2309 90 35 400 0,37 2309 90 35 500 0,45 2309 90 35 700 0,52 2309 90 39 010  2309 90 39 100  2309 90 39 200 0,22 2309 90 39 300 0,29 2309 90 39 400 037 2309 90 39 500 0,45 2309 90 39 600 0,52 ' 2309 90 39 700 0,55 2309 90 39 800 0,59 2309 90 70 010  2309 90 70 100 17,10 2309 90 70 200 22,80 2309 90 70 300 28,50 2309 90 70 500 34,20 2309 90 70 600 39,90 2309 90 70 700 45,60 2309 90 70 800 50,16 (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 3478/93 (OJ No L 317, 18 . 12. 1993, p. 32). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (**) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.